Law Offices Stradley, Ronon, Stevens & Young, LLP 1250 Connecticut Ave NW, Suite 500 Washington, D.C. 20036 (202) 419-8429 1933 Act Rule 497(j) 1933 Act File No. 333-40455 1940 Act File No. 811-08495 Direct Dial: (202) 419-8429 March 3, 2009 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re:Nationwide Mutual Funds (the "Registrant") SEC File Nos. 333-40455 and 811-08495 Rule 497(j) filing Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of the Prospectus and the Statement of Additional Information for each of the following funds: Nationwide Fund Nationwide Growth Fund Nationwide Large Cap Value Fund Nationwide Value Fund Nationwide Value Opportunities Fund Nationwide Bond Fund Nationwide Government Bond Fund Nationwide Enhanced Income Fund Nationwide Short Duration Bond Fund Nationwide Money Market Fund Nationwide Investor Destinations Aggressive Fund Nationwide Investor Destinations Moderately Aggressive Fund Nationwide Investor DestinationsModerate Fund Nationwide Investor Destinations Moderately Conservative Fund Nationwide Investor Destinations Conservative Fund Nationwide Destination 2010 Fund Nationwide Destination 2015 Fund Nationwide Destination 2020 Fund Nationwide Destination 2025 Fund Nationwide Destination 2030 Fund Nationwide Destination 2035 Fund Nationwide Destination 2040 Fund Nationwide Destination 2045 Fund Nationwide Destination 2050 Fund Nationwide Retirement Income Fund Nationwide Bond Index Fund Nationwide International Index Fund Nationwide Mid Cap Market Index Fund Nationwide S&P 500 Index Fund Nationwide Small Cap Index Fund Nationwide Micro Cap Equity Fund NorthPointe Small Cap Value Fund NorthPointe Small Cap Growth Fund Nationwide Mid Cap Growth Fund Nationwide U.S. Small Cap Value Fund Nationwide International Value Fund that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment Nos. 97/98 to the Registration Statement of Nationwide Mutual Funds that has been filed electronically. Post-Effective Amendment Nos. 97/98 became effective with the Securities and Exchange Commission on March 2, 2009. If you have any questions with the respect to the filing, please do not hesitate to telephone the undersigned at (202) 419-8429. Very truly yours, /s/Peter M. Hong Peter M. Hong
